DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emura et al (US 4,527,676).
As per claim 1, Emura et al discloses a suspension component (Title) for a bicycle, the suspension component comprising: 
a first tube (2) having a first end and a second tube (4) having a second end, the first tube and the second tube configured in a telescopic arrangement along a movement axis with the first end as a first distal end of the telescopic arrangement and the second end forming a second distal end of the telescopic arrangement (2, 4; Col. 3, line 62 – Col. 4, line 5), the telescopic arrangement having an interior space (Fig. 1; Col. 3, line 68 – Col. 4, line 3) bounded by inner walls of the first tube and the second tube; and 

an internal fluid portion (Fig. 1) exposed to damping fluid, an internal dry portion (Fig. 1) isolated from the damping fluid, and an actuating member (11) disposed in both the internal fluid portion and the internal dry portion, and
an obstructing member (15; Col. 4, lines 44-52) configured to move along the movement axis relative to the actuating member and enact states of the fluid damper (Orifice adjuster 11 is capable of moving axially relative to driven shaft 15);
wherein the actuating member is configured such that movement of the actuating member causes a change of state of the fluid damper (Col. 5, lines 34-51). 

    PNG
    media_image1.png
    880
    713
    media_image1.png
    Greyscale


As per claim 3, Emura et al discloses the suspension component of claim 1, wherein the actuating member is formed as a single piece (11). 
As per claim 4, Emura et al discloses the suspension component of claim 1, wherein the movement of the actuating member is a rotational movement (11; Col. 5, lines 34-51). 
As per claim 5, Emura et al discloses the suspension component of claim 4, wherein the rotational movement is about a central axis of the telescopic arrangement (11). 
As per claim 6, Emura et al discloses the suspension component of claim 1, wherein the actuating member comprises an input coupling (11a). 
As per claim 7, Emura et al discloses the suspension component of claim 1, wherein the change of state comprises a change in flow characteristics of fluid within the fluid damper (Col. 5, lines 34-51). 
As per claim 8, Emura et al discloses the suspension component of claim 1, wherein the fluid damper comprises at least two available states (Fig. 2; Col. 5, lines 34-51). 
As per claim 9, Emura et al discloses the suspension component of claim 8, wherein the available states comprises an open flow state (12d, Fig. 2). 

As per claim 11, Emura et al discloses the suspension component of claim 10, wherein the restricted flow state fully constrains the movement of the movement of the first distal end relative to the second distal end (Intermediate positions block flow, Fig. 2). 
As per claim 12, Emura et al discloses the suspension component of claim 1, wherein the fluid damper further comprises a motor (7) and a gearbox (8) disposed in the internal dry portion, the gearbox having an output coupling (8) rotatably coupled to an input coupling (11) of the actuating member. 
As per claim 13, Emura et al discloses the suspension component of claim 12, wherein the gearbox is removably coupled to the input coupling (8). 
As per claim 14, Emura et al discloses the suspension component of claim 12, wherein the internal dry portion is defined by an internal space of a first housing (3), and the internal fluid portion comprises a second housing (12), the first housing coupled to the second housing (3, 12, Fig. 1). 
As per claim 15, Emura et al discloses the suspension component of claim 14, wherein the actuating member is disposed in both the first housing and the second housing (11, Fig. 1).
4.	Claim(s) 1-3, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al (US 2013/0134688).
 discloses a suspension component (Title) for a bicycle, the suspension component comprising: 
a first tube (11) having a first end and a second tube (10) having a second end, the first tube and the second tube configured in a telescopic arrangement along a movement axis with the first end as a first distal end of the telescopic arrangement and the second end forming a second distal end of the telescopic arrangement (10, 11, Fig. 1), the telescopic arrangement having an interior space (R) bounded by inner walls of the first tube and the second tube; and 
a fluid damper (V) disposed in the interior space, the fluid damper having a plurality of operational states configured to resist movement of the first tube relative to the second tube ([0045]), the fluid damper comprising: 
an internal fluid portion (9b) exposed to damping fluid, an internal dry portion (9a) isolated from the damping fluid, and an actuating member (7) disposed in both the internal fluid portion and the internal dry portion, and
an obstructing member (20b) configured to move along the movement axis relative to the actuating member and enact states of the fluid damper (Valve body 7 is capable of moving axially relative to screw portion 20b);
wherein the actuating member is configured such that movement of the actuating member causes a change of state of the fluid damper ([0047]). 
As per claim 2, Mochizuki et al discloses the suspension component of claim 1, wherein the movement of the actuating member comprises movement in both the internal fluid portion and the internal dry portion (7, Fig. 2). 
 discloses the suspension component of claim 1, wherein the actuating member is formed as a single piece (7). 
As per claim 5, Mochizuki et al discloses the suspension component of claim 4, wherein the rotational movement is about a central axis of the telescopic arrangement (20). 
As per claim 6, Mochizuki et al discloses the suspension component of claim 1, wherein the actuating member comprises an input coupling (7). 
As per claim 7, Mochizuki et al discloses the suspension component of claim 1, wherein the change of state comprises a change in flow characteristics of fluid within the fluid damper ([0047]). 
As per claim 8, Mochizuki et al discloses the suspension component of claim 1, wherein the fluid damper comprises at least two available states ([0049]). 
As per claim 9, Mochizuki et al discloses the suspension component of claim 8, wherein the available states comprises an open flow state ([0049]). 
As per claim 10, Mochizuki et al discloses the suspension component of claim 9, wherein the available states further comprises a restricted flow state ([0049]). 
As per claim 11, Mochizuki et al discloses the suspension component of claim 10, wherein the restricted flow state fully constrains the movement of the movement of the first distal end relative to the second distal end ([0049]). 
Response to Arguments
5.	Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.

“Mochizuki relates to a damper with a "damping force adjustment mechanism including flow path permitting passage of fluid only during either extension or contraction, valve seat being provided at intermediate position of flow path, valve body being movable back and forth relative to valve seat, and motor driving and moving valve body back and forth relative to valve seat to adjust flow path area of flow path." (Mochizuki, Abstract) Mochizuki does not disclose an obstructing member configured to move along the movement axis relative to the actuating member and enact states of the fluid damper” (Page 5).

Mochizuki et al discloses the screw portion (20b) enacts states of the fluid damper by way of the valve body (7).  The valve body (7) is capable of moving relative to screw portion (20b).  The claimed states of the fluid damper are not linked to the relative movement of the obstructing member and actuating member.
The Examiner attempted to reach the attorney to discuss the case as requested (Page 5), but the attorney did not respond.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Controllable shock absorbers
Beck (US 2001/0032462).
Shimokura et al (US 4,596,320).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657